BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       September 10, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/17/2019 was considered by the examiner.

Drawings
4.	The drawings were received on 04/25/2019.  These drawings are acceptable.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Election/Restrictions

6.	Claims 6 & 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/03/2021.


Claim Rejections – 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claim(s) 1-3 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Jung et al. US 2013/0114120.
 	As to Claim 1, Jung discloses a battery (microelectricfluidic device), comprising: a first electrode layer (10), a second electrode layer (20), and an electrolyte disposed between the first electrode layer and the second electrode layer (microelectricfluid (F1 & F2) [0049 & 0053]).  Wherein: the first electrode layer at least comprises a first electrode and a second electrode, the first electrode and the second electrode being spaced apart from each other (see figure 1 (10, 20 & 30), an electrolyte being disposed between the first electrode and the second electrode (microelectricfluid), and a polarity of the first electrode being inherently opposite to a polarity of the second electrode (electrodes are connected to different electrode units [0055] and the electrolyte (microelectricfluid) has different polarity [0049]).  The second electrode layer comprises a third electrode disposed on an end opposite to the first electrode and a fourth electrode disposed on an end opposite to the second electrode (see figures 7-9)
An electrolyte being disposed between the third electrode and the fourth electrode (F1 & F2, see figures 6-9), a polarity of the third electrode being the same as the polarity of the second electrode [0049], and a polarity of the fourth electrode being the same as the polarity of the first electrode (see figures 12A-E).  
 	In the event it is shown that the polarity of the electrode units 10, 20 & 30 are not opposite one another as claimed, it would have been obvious to modify Jung to provide the claimed polarities motivated to change an interface between the first fluid and the 

 	As to Claim 2, Jung discloses the battery of claim 1, wherein a distance between the first electrode and the third electrode is equal to a distance between the first electrode and the second electrode (see figures 8 & 9).
 	As to Claim 3, Jung discloses the battery of claim 1, wherein the first electrode layer comprises a plurality of first electrodes and a plurality of second electrodes, the plurality of first electrodes and the plurality of second electrodes being spaced apart from each other, the third electrode being disposed on the end opposite to each of the first electrodes, and the fourth electrode being disposed on the end opposite to each of the second electrodes (see figure 12A).  

Allowable Subject Matter
8.	Claims 4, 5 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 4 requires the battery according to claim 1, wherein a first electrode current collector is disposed outside the first electrode, a second electrode current collector is disposed outside the second electrode, a third electrode current collector is disposed outside the third electrode, and a fourth electrode current collector is disposed outside the fourth electrode.  
 	Claim 5 requires the battery according to claim 4, wherein, an area of a lower surface of the first electrode current collector is greater than or equal to an area of an upper surface of the first electrode; an area of a lower surface of the second electrode current collector is greater than or equal to an area of an upper surface of the second electrode; an area of an upper surface of the third electrode current collector is greater than or equal to an area of a lower surface of the third electrode; and an area of an upper surface of the fourth electrode current collector is greater than or equal to an area of a lower surface of the fourth electrode.
 	Claim 7 requires the battery of claim 4, wherein the battery comprises a first electrode line connected to the first electrode current collector, a second electrode line connected to the second electrode current collector, a third electrode line connected to the third electrode current collector, and a fourth electrode line connected to the fourth electrode current collector.
 	Claims 4-5 & 7 provide specific specificity when added to the independent claim and any intervening claim and do not appear to be obvious to modify.

9.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727